







Exhibit 10.2
karendiepholzofferlet_image1.jpg [karendiepholzofferlet_image1.jpg]


May 31, 2018






Karen Diepholz
967 Jasmine Court
Healdsburg, CA 95448


Re: Offer Letter – Chief Financial Officer


Dear Karen,


I am delighted to offer you a Chief Financial Officer position with Crimson Wine
Group (the “Company” or “Crimson Wine Group”). This letter sets forth the terms
of the offer, which, if you accept, will govern your employment. You will report
to me, Patrick DeLong, President and Chief Executive Officer. Your employment is
scheduled to start on June 29, 2018.


This offer of employment is contingent on the successful completion of a
background check, medical evaluation and drug test by the Company’s medical
provider. This background check, medical evaluation and drug test will be the
financial responsibility of the Company.


Your compensation will be $290,000 annually, payable bi-weekly every other
Friday. You will be eligible for a 37.5% bonus target of your annual base salary
in an amount to be determined by the Company in its discretion. The amount of
any annual bonus paid by the Company will be based upon the company performance
and your performance, as determined by the Company, against mutually agreed upon
goals between you and me. In addition, you are eligible to participate in a
Separation Agreement (the “Termination and Severance Agreement”), which is
included as per the attached.


The position of Chief Financial Officer is classified as exempt - one who works
in a professional or managerial category.  Exempt employees are not eligible for
overtime compensation under the Federal Fair Labor Standards Act (FLSA) or State
law.


You will be eligible for medical, dental and vision benefits effective July 1,
2018. You will accrue a total of four weeks paid vacation and be eligible for
paid time off for Company holidays consistent with the Company’s policies and
procedures in effect at the time of your start date. These benefits may be
amended or modified by the Company at any time with or without notice at the
Company’s discretion. A list of current Company Benefits is attached for your
reference.


During your first 90-days of your employment with the Company I will consider
your employment to be on an introductory or probationary basis for performance
review purposes only. During that 90-day period, you will be expected to become
familiar with Company policies and procedures, your job


1



--------------------------------------------------------------------------------









duties and responsibilities. I encourage you to ask questions during this time
as you learn about the Company. At the completion of this 90-days period, I will
give you verbal or written feedback on your performance. Should your performance
during the 90-day period not meet with the expectations set forth by me, your
employment may be terminated. After that 90-day period if you remain an employee
of the Company your performance will be reviewed annually at the end of each
calendar year you remain employed with the Company. Your successful completion
of the 90-day period does not change the “at-will” status of your employment.


Your employment relationship will be terminable “at will,” which means that
either you or the Company may terminate your employment at any time and for any
reason or for no reason with or without notice. By signing and returning this
letter to the Company you acknowledge and agree that your employment is at-will.
In the event a dispute does arise, this letter, including the validity,
interpretation, construction and performance of this letter, shall be governed
by and construed in accordance with the substantive laws of the State of
California. Jurisdiction for resolution of any disputes shall be solely in
California.


Upon your acceptance, this letter will contain the entire agreement and
understanding between you and the Company and supersedes any prior or
contemporaneous agreements, understandings, communications, offers,
representations, warranties, or commitments by or on behalf of the Company (oral
or written). The terms of your employment may in the future be amended, but only
in writing which is signed by both you and, on behalf of the Company, by a duly
authorized officer.


If these terms are agreeable to you, please sign and date the letter in the
appropriate space at the bottom and return it to Human Resources by June 1,
2018. If you have any questions please feel free to give me a call or our
Director of Human Resources, Tracy Leisek at (707) 260-0540.


I am delighted to have you join the Executive team at Crimson Wine Group.


Sincerely,


/s/ Patrick DeLong
 
Patrick DeLong
 
President Chief Executive Officer
 



Agreed and Accepted:


/s/ Karen Diepholz
Date:
June 1, 2018
 
Karen Diepholz
 
 
 









2



--------------------------------------------------------------------------------









karendiepholzofferlet_image1.jpg [karendiepholzofferlet_image1.jpg]
Termination and Severance Agreement


In the event your employment is terminated by the Company for Cause or by you
for any reason, the Company shall pay to you (a) your accrued but unpaid Base
Salary through the date of termination, (b) accrued benefits under the terms of
any applicable benefit plans, and (c) reimbursement of any business expenses
properly incurred by you and submitted for reimbursement in accordance with the
Company’s policies and procedures for such reimbursement prior to the date of
such termination (collectively the “Accrued Amounts”). The Company shall pay the
Accrued Amounts to you as soon as practicable following the date of termination
pursuant to state law. Except for the Accrued Amounts, you shall not be entitled
to any other compensation and benefits following such termination of your
employment, and you shall not be entitled to and the Company shall not be
obligated to pay to you any severance amounts.
In the event your employment is terminated by the Company without Cause, and you
sign a customary release in favor of the Company, the Company shall pay you as
severance, an amount (the “Severance”) equal to six (6) months of your Base
Salary in effect at the time of termination. The Severance shall be paid to you
in equal installments on the Company’s regularly scheduled pay roll dates
beginning after the date of termination and your execution of a release
agreement, and ending once the Severance is paid in full.
For purposes of this Agreement “Cause” to terminate your employment shall occur
if the Company reasonably determines after due inquiry that any one or more of
the following has occurred: (i) your conviction of, or plea of guilty or nolo
contendere to, a felony; or (ii) your material breach of this Agreement or
material breach of any fiduciary duty you have to the Company which shall have
continued for a period of ten (10) days after written notice to you specifying
such breach in reasonable detail; or (iii) your willful misconduct that is
materially injurious to the Company; or (iv) your habitual drug or alcohol use
which materially impairs your ability to perform your duties for the Company; or
(v) your engaging in fraud, embezzlement or any other illegal conduct with
respect to the Company or any of its affiliates; or (vi) habitual neglect of, or
deliberate or intentional refusal, or habitual failure to discharge your duties,
responsibilities or obligations consistent with your position as Chief Financial
Officer or to follow the Company's policies or procedures which is not cured, if
curable, within ten (10) days following the Company’s written notice to you of
such behavior.
Your services under this Agreement shall also terminate upon your death or
disability rendering you unable to perform your duties under this Agreement for
90 consecutive days in any 12-month period. Termination for death or disability
shall be deemed a termination for Cause. In the event of your death, the Company
shall pay the Accrued Amounts to your estate.


Signature:
/s/ Karen Diepholz
Date:
June 1, 2018
 
 
Karen Diepholz
 
 
 





3

